Citation Nr: 1612138	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for dermatological disorders, claimed as dark spots, bumps, and rashes, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness and asbestos exposure.

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to July 2005, including service in the Southwest theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In December 2013 statements, the Veteran withdrew from the appeal the issues of increased ratings for left and right knee disabilities and hypertension and the issues of service connection for right ear hearing loss, irritable bowel syndrome, lower respiratory disorder, depression, and right and left ankle disabilities.  38 C.F.R. § 20.204.  These issues were not certified for appeal and are not before the Board.

In December 2013, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO.  A hearing transcript is of record. 

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2005 decision, the RO denied the Veteran's claim for service connection for sleep apnea; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the October 2005 rating decision relates to unestablished facts necessary to substantiate the sleep apnea claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously-denied claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to reopen a previously denied sleep apnea claim 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the adjudicative action taken in the instant decision is fully favorable, discussion of VA's duties to provide notification and assistance is not necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for sleep apnea was last finally denied in an October 2005 rating decision due to absence of a credible diagnosis.  New and material evidence was not received within the appeal period.  The October 2005 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

At the time of the decision, only service treatment records (STRs) and contemporaneous written lay statement were of record.  Notably, a May 2005 examiner indicated that the Veteran's symptoms were suspicious for sleep apnea.  A polysomnogram was scheduled, but the Veteran was unable to complete testing.  

Since then, updated medical records and lay statements have been received.  August 2011 VA treatment records show that the Veteran had a polysomnogram.  It confirmed moderate sleep apnea.  In January 2016, Dr. H.S. reported that the Veteran's sleep apnea was permanently aggravated by service connected maxillary sinusitis and allergic rhinitis.  He cited nasal swelling attributed to these service-connected disabilities.  The newly received evidence triggers VA's duty to assist and thereby raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement).  The evidence is, therefore, new and material, and the claim of service connection for sleep apnea is reopened. 


ORDER

The petition to reopen the previously denied service connection claim for sleep apnea is granted.


REMAND

It appears that there may be relevant outstanding VA treatment records and service department records.  The Veteran reported that he participated in a January 7, 2010 Gulf War Registry examination at the VA Medical Center (VAMC) in Decatur, Georgia.  See February 2010 statement.  VA treatment records confirm that such an examination was completed on January 7, 2010.  However, the examination report is not of record, and it must be obtained.  

At the January 2014 VA traumatic brain injury (TBI) examination, the Veteran reported that he sustained a head injury from an improvised explosive device (IED) blast injuries when he was stationed in Iraq in 2003.  The examiner then related headaches and memory loss as TBI residuals.  At a January 2014 VA/QTC headache examination approximately four days later, the Veteran reported a head injury from an improvised explosive device (IED) blast injury in 1990.  The headache examiner did not provide a medical opinion.  

The service personnel records are unclear as to whether the Veteran was present in Southwest Asia during 2003 or as to the nature of any head injury.  Additional development is also needed to obtain the January 2010 Gulf War Registry examination report and verify that the Veteran served in Iraq during 2003 or afterwards.  

Chronic fatigue syndrome (CFS), fibromyalgia, skin disorders, memory loss and headaches 

The Veteran contends that these disabilities are manifestations of a Gulf War illness.  See February and May 2010 statements.  Service records confirm that the Veteran served in Southwest Asia from January to October 1991 and his assertions of exposure to oil fires are generally credible.  A Gulf War VA examination is needed as detailed below to evaluate these claims in light of the applicable regulations governing undiagnosed illnesses for Gulf War Veterans.

Sleep apnea

The Veteran was formally diagnosed with sleep apnea during an August 2011 polysomnogram.  He contends that he has had sleep apnea symptoms since service.  VA treatment records from 2011 through February 2015 indicate that the Veteran's sleep apnea was stable at a moderate level.  However, Dr. H.S. opined that service-connected maxillary sinusitis and allergic rhinitis permanently aggravated it.  A VA examination has not been afforded for this claim and is needed to address the Veteran's various contentions and reconciled the conflicting medical evidence regarding stability versus an aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the approximate dates and unit assignment for his 2003 or post-2003 tour of duty in Iraq where he sustained an IED injury.
 
2.  Then, contact the National Personnel Records Center (NPRC) or appropriate records custodian to verify all dates of the Veteran's service in Iraq or Southwest Asia beginning in 2003.  Ensure that the search effort complies with applicable search procedures for requesting records from a Federal custodian.  38 C.F.R. § 3.159(c)(2).

3.  Contact the Decatur VAMC to obtain the January 2010 VA Gulf War Registry examination.  Ensure that the search effort complies with applicable search procedures for requesting records from a Federal custodian.  38 C.F.R. § 3.159(c)(2).

4.  After obtaining the above records or determining that further search efforts would be futile, schedule the Veteran for a VA compensation examination to address the nature and etiology of any illnesses stemming from the Veteran's service in Southwest Asia.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct a complete clinical examination addressing all of the Veteran's claimed symptoms (i.e. widespread muscle pain, fatigue, various dermatological disorders, memory loss, and headaches) and perform any indicated testing.  The examiner must accept the Veteran's lay descriptions of Southwest Asia environmental hazards and history of symptoms as generally credible. 

 (a) The examiner should state whether the Veteran's complaints of widespread muscle pain, fatigue, various dermatological disorders, memory loss, and headaches are attributable to known clinical diagnoses.

 (b) For each identified diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability manifested in service or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards (to include oil fires during service).  See February and May 2010 Veteran statements. 

 (c) Alternatively, if any of the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Southwest Asia service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.
 	
The examiner must provide a detailed rationale for all opinions.  The Veteran and other lay persons are competent to report on his history of observable symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

5.  After obtaining the above records or determining that further search efforts would be futile, schedule the Veteran for a VA compensation examination to address the nature and etiology of sleep apnea.  The electronic claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.

The examiner must conduct a complete clinical interview and examination addressing the Veteran's sleep apnea history and symptoms.  

Then, the examiner should indicate whether it at least as likely as not (50 percent probability or greater) that sleep apnea had its clinical onset in service or is otherwise related to service. 

If not, is it at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected maximally sinusitis, allergic rhinitis, or PTSD?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  For this opinion, the January 2016 medical report by Dr. H.S. must also be considered and reconciled with clinical assessments suggesting relative stability of sleep apnea symptoms. 

The examiner must provide a detailed rationale for all opinions.  The Veteran and other lay persons are competent to report on his history of sleep symptoms and their reports must be considered.  If the examiner rejects their lay reports, he or she must so state and explain why. An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  

6.  Following the completion of the requested actions and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


